Citation Nr: 9914406	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-33 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
tendonitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased rating for residuals of 
Osgood-Schlatter's disease with ununited ossicle tibial 
tubercle of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


REMAND

The veteran had active military service from May 1970 to May 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  This case 
was remanded by the Board in August 1997 for further 
development, to include obtaining private medical relating to 
a total left knee replacement in November 1996, and affording 
the veteran an orthopedic examination to assess the veteran's 
disabilities and provide additional information in regard to 
specific questions.

The Board notes that additional medical records were obtained 
from the veteran's private physician, S. A. Montes, D.O.  The 
Board further notes that, contained in the medical records, 
is an August 1997 letter from the State of Michigan 
Disability Determination Service for Social Security Claims 
to Dr. Montes.  The letter indicates that the veteran had 
applied for Social Security and/or Supplemental Security 
Income disability benefits.  An inquiry is required to 
determine if the veteran has been awarded Social Security 
Administration (SSA) disability benefits.  If so, the award 
decision and medical records relied upon for that decision 
must be obtained and associated with the claims folder.

Upon remand to the RO, the veteran was afforded a VA 
orthopedic examination in January 1998.  The examiner 
provided very useful information in regard to the veteran's 
ranges of motion of his knees and left shoulder as well as 
several other pertinent comments.  However, the examiner 
failed to address the specific questions raised by the Board 
in its remand.  Moreover, on the subsequent adjudication of 
the veteran's claims, there is no indication that the 
provisions of VAOPGCPREC 23-97 were considered in rating the 
veteran's disabilities.

Based on the above, the Board finds that additional 
development is required prior to final determination of all 
relevant issues in the veteran's case.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims, to 
include records pertaining to the 
aforementioned total left knee 
replacement.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  The RO should also request that 
the veteran provide information as to 
whether he is in receipt of SSA 
disability benefits.  

2.  If the veteran is in receipt of SSA 
disability benefits, the RO should 
attempt to obtain a copy of the SSA 
decision awarding the veteran disability 
benefits, as well as copies of the record 
upon which the veteran's award of SSA 
disability benefits was based, and copies 
of records associated with any subsequent 
disability determinations by the SSA.

3.  Thereafter, the veteran should be 
provided a VA examination by an examiner, 
other than the examiner from the January 
1998 examination, that is a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected bilateral knee 
disability, including any associated 
muscle atrophy, and left shoulder 
disability.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
disabilities from those of any other 
currently present disorders.  Any 
necessary tests or studies, including X-
rays, should be conducted.  Tests of 
joint movement against varying resistance 
should be performed by the orthopedist.  
The extent of any knee instability should 
be noted.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The 
orthopedist should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  With regard 
to the knee disabilities, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
muscle atrophy found was caused or 
chronically worsened by the service-
connected left and right knee 
disabilities.  With respect to any 
arthritis of either knee or the left 
shoulder found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that it was caused or chronically 
worsened by service-connected disability.  
The examiner should also provide opinions 
concerning the impact of each of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The claims file must be made 
available to the examiner for review.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and readjudicate the claims for increased 
ratings for left shoulder tendinitis, 
Osgood-Schlatter's disease of the left 
knee (with left knee replacement), and 
residuals of Osgood-Schlatter's disease 
with ununited ossicle tibial tubercle of 
the right knee, to include consideration 
of the provisions of 38 C.F.R. §§  
3.321(b), 4.40, and 4.45.  In addition, 
the RO should consider whether the 
components of the knee disabilities 
should be separately rated.  See 
VAOPGCPREC 23-97.

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran or if a timely notice of 
disagreement is received with respect to 
any other matter, a Supplemental 
Statement of the Case on all issues in 
appellate status should be issued and the 
veteran and his representative provided 
with an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


